NUMBER 13-22-00429-CR

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


ALFREDO AVALOS II A/K/A ALFREDO AVALOS,                                     Appellant,

                                            v.

THE STATE OF TEXAS,                                                          Appellee.


                    On appeal from the 404th District Court
                         of Cameron County, Texas.


                           ORDER OF ABATEMENT

                Before Justices Longoria, Hinojosa, and Silva
                              Order Per Curiam

        This cause is before the Court on its own motion. Alfredo Avalos II a/k/a Alfredo

Avalos filed a pro se notice of appeal in this cause. Appellant’s retained attorneys were

allowed to withdraw from representing appellant after the trial court proceedings

concluded. Based upon this sequence of events, we abate and remand this matter to the

trial court.
       Upon remand, the trial court shall determine whether appellant is entitled to court-

appointed counsel. If the trial court determines that new counsel should be appointed, the

name, address, email address, telephone number, and state bar number of newly

appointed counsel shall be included in the order appointing counsel. If the trial court

determines appellant has abandoned this appeal and/or is not entitled to court-

appointment counsel, it shall issue such findings. The trial court shall further cause its

findings and any orders to be included in a supplemental clerk’s record to be filed with the

Clerk of the Court on or before the expiration of thirty days from the date of this order.

                                                         PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
28th day of October, 2022.




                                             2